ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 21 February 2022. As directed by the amendment: Claims 1, 2, 7, 14, 15, and 20 have been amended, Claims 3-6 have been cancelled, and no claims have been added.  Claims 14-26 were previously withdrawn due to a Restriction Requirement. 
The amendments to the claims will NOT be entered by the Examiner. The amendments to Claims 1, 2, and 7 significantly alter the scope of the claims, and therefore would require further consideration and search by the Examiner. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying issues for appeal. 
Response to Arguments
The Applicant’s arguments filed in the After Final Amendment filed 21 February 2022, with respect to the previous 35 USC 103 rejections of Claims 1-13 have been fully considered.  The Applicant specifically argues (Page 7 of After Final Amendment) that the previously cited Reisfeld, Hultz et al., and Markowitz et al. references do not specifically disclose all of the newly added limitations to independent Claim 1 with respect to the additional steps performed by the processor not previously claimed. The Examiner agrees that the amendments would overcome the 35 USC 103 rejections of these claims as currently described in the previous Final Rejection Office Action mailed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792